DISSENTING OPINION
PALMORE, Judge.
I dissent from the majority opinion on the ground that I think the evidence raised *876a rebuttable presumption that Newton was in the course of his employment at the time of the accident, and that in the absence of countervailing evidence his widow was entitled to an award. In this respect it is interesting to note that the Board itself characterized the evidence as raising no more than “a presumption.” A “presumption,” of course, calls for a favorable finding unless it is rebutted. Cf. Lee v. Tucker, Ky., 365 S.W.2d 849, 851 (1963).
WILLIAMS, C. J., and MILLIKEN, J., concur in this dissenting opinion.